ORDER GRANTING MOTION TO RESIGN UNDER TERMS OF DISBARMENT

Movant was charged with unethical conduct and now moves for permission to resign from the Kentucky Bar Association pursuant to SCR 3.480(3). He is alleged to have misappropriated $145,000 of client funds in an estate matter. The Association has responded that the terms proposed are acceptable.
Therefore, IT IS ORDERED that mov-ant’s, James W. Pike’s, motion to resign from the Kentucky Bar Association under terms of disbarment is granted. IT IS FURTHER ORDERED that:
1. Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Movant shall not file an application for reinstatement for a period of five years from the date of this order.
3. Movant shall not file an application for reinstatement following the five year period unless he presents satisfactory evidence that he has made restitution to the estate of Mary B. Bennett or to the Kentucky Bar Association client’s security fund.
4. Notwithstanding the five year period mentioned above, Movant shall not file an application for reinstatement if there is any outstanding claim or judgment against him resulting from his practice of law prior to resignation, and such claims and judgments shall include any there may be from the client’s security fund of the Kentucky Bar Association.
5. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in case of disbarment, or any subsequent amendment to SCR 3.520.
6. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
7. Movant has sworn that he has complied, pursuant to a previous Order of Temporary Suspension, with the provisions of SCR 3.390 requiring notice to all courts in which he has matters pending and to all clients whom he was actively representing of his inability to continue to represent them and of the necessity and urgency of retaining new counsel.
All concur.
ENTERED: September 2, 1993.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice